DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on May 27, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “adjacent” in claim 1 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “adjacent” is defined as: near.  Dictionary.com.  What constitutes near is a subjective determination.  What one considers to be near can be considered to be far by another.  The distance/location limited by the claim is uncertain.

Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 5, 7, 11 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faye et al. (6,994,276). 
Faye et al. disclose a spray nozzle comprising:
a first component 13 having an inlet 11;
a second component 18, 19 having an outlet 10, the second component being coaxially aligned with the first component;
a mixing section 16, 23;
the inlet being in fluid communication with the mixing section, such that a flow of the material is capable of flowing in a flow direction (longitudinal direction) from the inlet to the mixing section;
a buffer space (lower reference character 12 in figure 1) for pressurized gas, the buffer space being in fluid communication with the mixing section via two or more separate gas supply channels 12 (upper reference character 12 in figure 1);
the first component comprising a separating wall 14 configured to divide the flow of material to be sprayed into two separate longitudinally extending flow passages (see figures 3a and 4a), the separating wall being disposed prior to entry into the mixing section in the flow direction so as to divide the flow of material into the two separate longitudinally extending flow passages prior to entering the mixing section, and the separating wall being aligned with the two or more gas supply channels (the separating wall and the two separate longitudinally extending flow passages are aligned with the two or more separate gas supply channels in the vertical plane as shown in figure 1), such that a longitudinal axis (longitudinal axis of mixing device 5 in figure 1) of the spray nozzle, which passes through the separating wall and gas supply channel axes (axes of openings, upper reference character 12 in figure 1, diagonally converge and intersect with the longitudinal axis) which extend through each separate gas supply channel intersect within a common region (the intersection point of the axes of openings, upper reference character 12 in figure 1, that diagonally converge and intersect with the longitudinal axis), the gas supply channels being separate channels (two separate channels shown in figure 1) that each have an outlet (the downstream end of the passages indicated by the upper reference character 12 in figure 1) adjacent (near) the outlet of the second component;
wherein the separating wall is aligned with two more separate gas supply channels (they lie in the vertical longitudinal plane);
wherein the spray nozzle includes a longitudinal axis (central horizontal longitudinal axis) extending between the inlet, the mixing section and the outlet, and the separating wall and the two or more separate gas supply channels are aligned with the longitudinal axis;
wherein the two or more separate gas supply channels are inclined with respect to the longitudinal axis (shown in figure 1);
wherein the mixing section has an at least substantially cylindrical outer shape between the outlet and the inlet (outer wall of sleeve 19 is cylindrical in the region of conduit 23, the inner wall of conduit 23 is substantially cylindrical);
wherein the separating wall is arranged in a plane (vertical longitudinal plane) and two of the two or more separate gas supply channels are arranged in the same plane as the separating wall;
wherein two of the two or more separate gas supply channels are arranged in a plane (vertical longitudinal plane) transverse to a plane (horizontal longitudinal plane in which the separating wall 14’ is arranged.
wherein the inlet is configured to receive a portion of an outlet from a static mixer.
wherein the buffer space is in fluid communication with a gas supply connector (inherent, element that delivers the hydrogen).
wherein the buffer space is the only buffer space for the pressurized gas.
wherein the first component is an inner component and the second component is an outer component, and the buffer space is disposed between the inner component and the outer component.

Response to Arguments
Applicant's arguments filed May 27, 2022 have been fully considered but they are not persuasive.  
Applicant argues that Faye et al. fail to disclose gas supply channels being separate channels that each have an outlet that is adjacent the outlet of the second component.  Faye et al. disclose gas supply channels 12 (upper reference character 12 in figure 1) that each have an outlet (down stream end) that is adjacent (near) the outlet 10 of the second component 18, 19.  The outlet of the gas supply channels are near the outlet 10 compared to the turbulence generator 20 which is farther upstream.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK